OPINION
LARSEN, Justice.
Following a non-jury trial, appellant was found guilty of murder of the third degree and possessing an instrument of a crime. He was sentenced to concurrent terms of incarceration of five to ten years and two and one-half to five years. In this direct appeal appellant challenges the sufficiency of the evidence, asserts that the weapons offense merged into the murder conviction, and contends that the prosecutor committed acts of misconduct in attempting to introduce irrelevant and prejudicial evidence.
After reviewing the record, we find these claims to be without merit. Consequently, the judgments of sentence are affirmed.